Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
driving device of claims 1, 3, 8, and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The driving device invokes the provisions of 35 U.S.C. 112(f) and this driving device has been interpreted to be a pneumatic or hydraulic cylinder in accordance with the disclosure [0012, 0013] or any art recognized equivalent driving structure.

	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

                                                      Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ersfeld et al (US 4,477,191) in view of Brown et al (US 2009/0220385) and Dallois et al (US 3,462,128).
Ersfeld provides a dispenser capable of dispensing glue comprising a main body having at least one inlet (i.e., 6, 7, col. 4, lines 61-67; see Figs. 1, 2, 6), a holding base or tube (19; see Fig. 1; col. 5, lines 27-28) capable of receiving a desired dispensing tip, at least one sliding plate (col. 6, lines 8-14; see Fig. 6) between the main body and holding base, the plate having an opening, and a driving device (i.e., hydraulic type; col. 5, lines 28-30) moving the plate wherein mixed reaction components/materials pass through the at least one inlet, the plate opening and outlet able to dispense mixed reaction components/materials and the outlet and plate opening overlap.  Ersfeld is silent concerning the holding base capable of holding a needle [tip] and the plate being wear-resistant (i.e., made of polytetrafluoroethylene or Teflon).  However, it was known in the mixing art when mixing components from foam to adhesives (see abstract, [0061]) to incorporate a dispensing tip or needle when a low volume of dispensing is desired [0075].  In light of the teachings of Brown, it would have been obvious to one of ordinary skill in the art to modify the Ersfeld holding base to support/hold a dispensing tip or needle in order to dispense a low or small volume of mixed components.  Further, it was known in the mixing art when mixing components (see abstract) to provide steel and Teflon (i.e., polytetrafluoroethylene) as suitable materials used to at least construct the valves used in the mixing device (col. 2, lines 32-37).  In light of the teachings of Dallois, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the sliding plate of the dispenser as defined by the combination above from wear-resistant material (i.e., Teflon) as this would extend the life of the sliding plate and the Teflon would act to prevent many mixed component from sticking to the blade.  Finally, the invention as instantly claimed in use of the term “switch” has not been literally read to include any switch because a switch has been positively recited in the body of the claim.  The glue as recited from the preamble has been only read as material intended to be used in the dispenser and has not been deemed to form a part of the claimed invention.  
Regarding claim 2, the dispenser as defined by the combination above would provide for a needle tip and thereby include a needle for dispensing of low or small volume of mixed components/materials. 
Regarding claim 3, see Ersfeld driving rod or choke member (11; see Figs. 1 or 6; col. 5, lines 28-30).
Regarding claim 5, the dispenser as defined by the combination above would provide for a wear resistant plate comprising polytetrafluoroethylene or Teflon because Dallois recognizes use of such material in the mixing art.  This would again provide durability of the plate and resistance of many mixed components from sticking to the plate.
Regarding claim 6, the dispenser as defined by the combination above would provide for a hydraulic type driving device from Ersfeld (col. 5, lines 28-30).  Even though a pneumatic type driving device is not disclosed, the pneumatic type driving device would merely be an alternative driver for the sliding of the plate which would be within the purview of one skilled in the art.
Regarding claim 7, see Ersfeld (col. 5, lines 28-30).
Regarding claim 8, Ersfeld provides double liquid dispensing equipment comprising a  dispenser capable of dispensing glue comprising a main body having at least one inlet (i.e., 6, 7, col. 4, lines 61-67; see Figs. 1, 2, 6), a holding base or tube (19; see Fig. 1; col. 5, lines 27-28) capable of receiving a desired dispensing tip, at least one sliding plate (col. 6, lines 8-14; see Fig. 6) between the main body and holding base, the plate having an opening, a driving device (i.e., hydraulic type; col. 5, lines 28-30) moving the plate wherein mixed reaction components/materials pass through the at least one inlet, the plate opening and outlet able to dispense mixed reaction components/materials and the outlet and plate opening overlap. Ersfeld further provides for a mixer defined by mixing chamber (4; see Figs. 1 and 2; col. 4, lines 63-67).   Ersfeld is silent concerning the holding base capable of holding a needle [tip] for dispensing adhesive and the plate being wear-resistant (i.e., made of polytetrafluoroethylene or Teflon).  However, it was known in the mixing art when mixing components from foam to adhesives (see abstract, [0061]) to incorporate a dispensing tip or needle when a low volume of dispensing is desired [0075].  In light of the teachings of Brown, it would have been obvious to one of ordinary skill in the art to modify the Ersfeld holding base to support/hold a dispensing tip or needle in order to dispense a low or small volume of mixed components including adhesive(s).  Further, it was known in the mixing art when mixing components (see abstract) to provide steel and Teflon (i.e., polytetrafluoroethylene) as suitable materials used to at least construct the valves used in the mixing device (col. 2, lines 32-37).  In light of the teachings of Dallois, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the sliding plate of the dispensing equipment as defined by the combination above from wear-resistant material (i.e., Teflon) as this would extend the life of the sliding plate and the Teflon would act to prevent many mixed component from sticking to the blade.  Finally, the dispensing equipment as defined by the combination above has been seen as a dispenser having a plate which is capable of reciprocating movement or back/forth movement in the direction of the back/forth arrow as seen on the rod or choke member (11; see Fig. 1 of Ersfeld). The dispensing equipment as defined by the combination above would be able to be used with adhesive(s) because Brown suggests such materials [0061] as liquid components to be mixed in the mixing art.
Regarding claims 9 and 10, Ersfeld is silent concerning a double liquid [supply] valve (i.e., first liquid supply valve and second liquid supply valve) even though Ersfeld provides for two inlets (6, 7) for materials.  However, Brown recognizes in the mixing art, the provision of a dispense valve for a respective source of material supplied to the mixing device as evidenced by (Fig. 3, [0014, 0023]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a respective dispense or supply valve for a source/supply of component/material as taught by Brown in the dispensing equipment as defined by the combination above in order to control delivery of a desired quantity of component/material to be supplied to the mixer and dispense low or small volume of mixed adhesive components/materials. 
Regarding claim 11, the dispensing equipment as defined by the combination above would provide for a needle tip and thereby include a needle for dispensing of low or small volume of mixed components/materials. 
Regarding claim 12, see Ersfeld driving rod or choke member (11; see Figs. 1 or 6; col. 5, lines 28-30).
Regarding claim 14, the dispensing equipment as defined by the combination above would provide for a wear resistant plate comprising polytetrafluoroethylene or Teflon because Dallois recognizes use of such material in the mixing art.  This would again provide durability of the plate and resistance of many mixed components from sticking to the plate.
Regarding claim 15, the dispensing equipment as defined by the combination above would provide for a hydraulic type driving device from Ersfeld (col. 5, lines 28-30).  Even though a pneumatic type driving device is not disclosed, the pneumatic type driving device would merely be an alternative driver for the sliding of the plate which would be within the purview of one skilled in the art.
Regarding claim 16, see Ersfeld (col. 5, lines 28-30).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ersfeld et al (US 4,477,191) in view of Brown et al (US 2009/0220385) and Dallois et al (US 3,462,128) as applied to claims 1 and 8-10 above and further in view of Fiorentini (US 4,740,089).
The teachings of Ersfeld, Brown, and Dallois have been mentioned above yet none teaches or suggest a chute between the main body and the base.  However, Fiorentini provides in the mixing art, a mixing device having a main upper body, lower holding base, a mixing chamber (4) with a slider (3), and a chamber defining a chute (13) which is situated for hydraulic fluid to control actuation of the slider as evidenced by col. 3, lines 39-52.  It would have been obvious to one of ordinary skill in the art to incorporate a chamber defining a chute as set forth by Fiorentini in the dispenser/dispensing equipment as defined by the combination above in order to handle hydraulic fluid used by the driving device for moving the plate.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
7/29/2022